EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended December 18, 2009 December 18, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.4% -3.9% -9.6% Class B Units -0.4% -4.0% -10.2% Legacy 1 Class Units2 -0.4% -3.6% -3.8% Legacy 2 Class Units2 -0.4% -3.6% -3.9% GAM 1 Class Units2 -0.5% -4.2% -4.3% GAM 2 Class Units2 -0.5% -4.2% -4.7% GAM 3 Class Units2 -0.6% -4.3% -6.0% S&P 500 Total Return Index3 -0.3% 0.7% 25.0% Barclays Capital U.S. Long Government Index3 0.5% -3.1% -10.2% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Grains prices closed predominantly higher after the USDA released reports showing weak harvest estimates.In the soybean markets, improving growing conditions in Brazil and a stronger U.S. dollar put pressure on prices.Increased buying from large commodity funds moved prices in the sugar markets nearly 10% higher over the previous week’s close. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies: The U.S. dollar posted solid gains against most major currencies.The dollar’s upswing was partially driven by a U.S. Federal Reserve announcement stating the U.S. economy has improved in recent months.The Australian and New Zealand dollars declined sharply as investors sought to reduce risk exposure prior to the new year. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Speculators drove crude oil and natural gas prices higher nearly 5% and 12% respectively in response to cold weather forecasts in the U.S. and Europe.Strong data from the Philadelphia Federal Reserve manufacturing index signaled that industrial demand in the U.S. may improve and added to the rally. Grant Park’s longer-term trading advisors are predominantly long the energy sector, while Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:U.S. equity markets experienced minor losses after the U.S. Labor Department reported an unexpected rise in unemployment claims.In Europe and Asia, major equity indices rose modestly, propelled by gains in the U.S. technology sector. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
